COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


NARSISO RETANA,


                            Appellant,

v.


ANA RETANA,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00130-CV

Appeal from the

65th Judicial District Court

of El Paso County, Texas 

(TC# 2008CM7416) 


MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to 
Tex.R.App.P. 42.1(a)(1).  Appellant represents that the parties reached an agreement to settle and
compromise their differences and requests that this Court dismiss the appeal.  Appellee has not
objected to the motion and there is no indication that dismissal would prevent Appellee from
seeking the relief to which she would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We
therefore grant Appellant's motion and dismiss the appeal pursuant to the parties' settlement
agreement.  As the motion does not indicate the parties have agreed otherwise, costs will be
taxed against Appellant.  See Tex.R.App.P. 42.1(d).

August 12, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.